The motion for a new trial was overruled on August 13, 1934. Notice was given the court reporter August 21, 1934, to transcribe his notes. Appeal bond was filed *Page 317 
on October 23, 1934. The return day for the appeal was the first Monday in January, 1935. The record not having been filed, appellee moved, on January 16, 1935, to docket and dismiss. No response to this motion was made by appellant, although appellant admits that the motion was served on its attorney on the date last mentioned. The motion was sustained, and the appeal was dismissed on January 28, 1935. The motion to reinstate the appeal was filed on March 4, 1935.
The motion to reinstate must be overruled for two reasons: First, because no attention was paid by appellant to the motion to dismiss; and, second, because the statute by its express language limits the right of reinstatement to the term within which the order of dismissal was made. The language is that "the cause may be re-instated at any time during the term." Section 3382, Code 1930. The September, 1934, term of this court expired at twelve P.M., March 3, 1935. Section 3358, Code 1930. Stovall v. Graves-Ramsey Motor Co., 167 Miss. 201, 149 So. 733. No such special circumstances are shown as would take the motion out of the operation of the limitations of the statute, if any special circumstances could so operate, as to which we do not decide.
Motion overruled.